DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2011/0192830) in view of Itoh et al (US 5,251,542; hereinafter Itoh ‘542), Tominaga (US 4,989,744), and Ito et al (US 5,549,039; hereinafter Itoh ‘039) or Chenglin (US 5,615,604) .
Wilson shows the structure claimed including a cooking vessel (101) defining an interior portion and upper portion, a lid assembly (227), a handle assembly (219) that is rotatable between a lowered position and a travel/up positon, and a hinge/pivot assembly (701/901) for pivoting an attaching a lid/cover (227) wherein the hinge 
Itoh ‘542 shows a cooking vessel having a handle assembly (32) that is rotatably attached to the cooking vessel via a shaft (35) wherein the handle assembly is rotatable between a lowed position and a travel/up position (see Figures 2 and 3), and the handle assembly is configured to lockably retain a lid assembly over an upper opening of the cooking vessel when the handle assembly is in the travel/up position.
Tominaga shows a container having a handle assembly (3) that is rotatably attached to the container wherein the handle assembly is rotatable between a lowered position and a travel/up positon, and the handle assembly is also configured to be locked to retain a lid assembly (2). 
Itoh ‘039 shows a cooking vessel having a hinge assembly having two locations with openings (83) that allows a lid assembly (3) to be detachable from the cooking vessel but attached to the cooking vessel when the lid assembly covers an upper opening of the cooking vessel. Also see Figure 12.
Chenglin shows a cooking appliance having a hinge assembly having two locations (13) with openings (14) that allows a lid assembly (1) to be also detachable from the cooking appliance as the lid assembly can be detached by removing a pin (28/29) that is engaged with the openings of the hinge assembly. 

Regarding claims 4-6, Wilson shows the lid assembly having a planar side walls that is engaged with the handle assembly. Ito ‘542 it is known to provide the lid assembly including a pair of opposed lid side walls having a retention member in a form of a retention tab (37) that is rotatably engaged by the handle assembly when the lid is positioned to cover the upper opening, and the handle assembly shows a pair of side arms each having or defining an engagement cavity that engages with the retention tab as the handle assembly is rotated along an axis transverse to the opposed vessel side walls from the lower position to the travel position (also see Figures 3 and 5-7), and it would have been obvious to adapt the lid assembly of Wilson having a retention member that is engaged by the handle assembly to ensure that the lid assembly and the handle assembly are securely locked to each other. 
Regarding claims 16-18, Wilson shows the cooking vessel is portable that can be carried by a user with the handle assembly to a place or location wherein the food item can be served, and the handle assembly allows the lid assembly locked as the cooking vessel is carried in the travel position as modified by Itoh ‘542 and Tominaga. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Itoh ‘542, Tominaga, and Itoh ‘039 or Chenglin as applied to claims 1, 4-6 and 16-18 above, and further in view of Miwa (US 4,625,097) and Serra (US 2007/001384) or Fung et al (US 2015/0033955). 
Wilson in view of Itoh ‘542, Tominaga, and Itoh ‘039 or Chenglin shows the structure claimed except for the external rear wall having a cavity to receive a liquid drip tray therein. 
	Miwa shows it is known to provide a liquid drip tray or collector (66) located below a hinge (13) of a lid assembly (12) wherein the liquid collector would collect liquid dripping from the lid assembly when the liquid assembly is rotated to an open position. 
	Serra shows it is known to provide a liquid drip tray (106) that is mounted in a cavity of an external rear wall where a hinge assembly is provided thereto so that the drip tray can receive drippings as an upper lid/plate is rotated and lifted up as illustrated in Figures 3-6.
	Fung also shows it is known to provide a cooking vessel with a drip tray (46) that is mounted and mounted to a cavity of an external rear wall.  Also see Figure 6. 
	In view of Miwa and Serra or Fung, it would have been obvious to one of ordinary skill in the art to adapt Wilson, as modified by Itoh ‘542, Tominaga, and Itoh ‘039 or Chenglin, with the external rear wall having a cavity to receive and mount a drip tray therein so that the drippings from the lid can be predictably collected as the lid is rotated to an open position exposing the upper opening so as to prevent liquid spillage to its surroundings. 
Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Itoh ‘542, Tominaga, and Itoh ‘039 or Chenglin as applied to claims 1, 4-6 and 16-18 above, and further in view of Ye et al (US 2013/0306638) and Schaffeld et al (US 2005/0145615).
	Wilson in view of Itoh ‘542, Tominaga, and Itoh ‘039 or Chenglin shows the structure claimed except for a pair of side handles with each side handle being individually rotatably mounted as claimed.  
	Ye shows a cooking vessel with a lid (540) and a pair of side handles (516) wherein each of the handles is rotatably mounted to opposing cooking side walls of the cooking vessel, and the handles are rotatable between a lowered position and a travel position. Ye further shows an inwardly projection/retention member (550) that engages with its corresponding lid handle and forming the handle as the handle is rotated from the lowered position to the travel position along an axis traverse to a front wall of the cooking vessel. Also see Figures 11 and 12. 
	Schaffeld also shows a vessel with a lid and a pair of side handles (122) wherein each of the side handles is individually and rotatably mounted to opposed cooking side walls, and the handles engage with an inwardly projecting/retention member (126) as the handles are rotated from the lowered position to the travel position along an axis transverse to a front wall of the cooking vessel.
	In view of Ye and Schaffeld, it would have been obvious to one of ordinary skill in the art to adapt Wilson, as modified by Itoh ‘542, Tominaga, and Itoh ‘039 or Chenglin, with a pair of side handles mounted to the side walls of the cooking vessel as an 
	Regarding claims 12 and 13, Ye and Schaffeld show having a control panel that includes a display face shows a controller for controlling the cooking vessel wherein the display face has a surface where a user can use it for writing on it or any other purposed desired by the user.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Itoh ‘542, Tominaga, and Itoh ‘039 or Chenglin as applied to claims 1, 4-6 and 16-18 above, and further in view of in view of Wang (US 5,261,560). 
	Wilson in view of Itoh ‘542, Tominaga, and Itoh ‘039 or Chenglin shows the structure claimed except for the lid assembly having a recessed portion that receives a utensil tray. 
	Wang shows it is known for a vessel (10) for containing a food item with a lid assembly having a recessed portion that receives a removable utensil tray (14) that contains a utensil therein. 
	In view of Wang, it would have been obvious to one of ordinary skill in the art to adapt Wilson, as modified by Itoh ‘542, Tominaga, and Itoh ‘039 or Chenglin, with the lid assembly having a recessed portion that receives a removable utensil tray to conveniently carry utensils including serving utensils along with the cooking vessel that is transportable to various places/locations.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Itoh ‘542, Tominaga, Itoh ‘039 or Chenglin, and Wang as applied to claim 14 above, and further in view of Garrett (US 4,254,872) and Anderson (US 3,756,498). 

Garrett shows a tray having an interior volume wherein an elastic member (30) is provided over the interior volume to retain or secure items placed in the tray. 
Anderson also shows it is known to provide a flexible strap (37) provided over a container to secure items placed in the interior volume of the container. 
In view of Garrett, it would have been obvious to one of ordinary skill in the art to adapt Wilson, as modified by Itoh ‘542, Tominaga, Itoh ‘039 or Chenglin, and Wang, with a flexible retention member that is provided over an interior volume of the utensil tray to predictably retain or secure the items such as the serving utensils therein. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Itoh ‘542, Tominaga, and Itoh ‘039 or Chenglin as applied to claims 1, 4-6 and 16-18 above, and further in view of Wang (US 5,261,560), Garrett (US 4,254,872) and Anderson (US 3,756,498). 
Wilson in view of Itoh ‘542, Tominaga, and Itoh ‘039 or Chenglin shows the method claimed except for the lid assembly having a recessed portion that receives a utensil tray wherein the utensil tray further includes a flexible retention member attached over the tray.
 	Wang shows it is known for a vessel (10) for containing a food item with a lid assembly having a recessed portion that receives a removable utensil tray (14) that contains a utensil therein. 

Anderson also shows it is known to provide a flexible strap (37) provided over a container to secure items placed in the interior volume of the container. 
In view of Wang, Garrett, and Anderson, it would have been obvious to one of ordinary skill in the art to adapt Wilson, as modified by Itoh ‘542, Tominaga, and Itoh ‘039 or Chenglin, with the lid assembly having a recessed portion that receives a removable utensil tray to conveniently carry utensils including serving utensils along with the cooking vessel that is transportable to various places/locations wherein the tray is further provided with a flexible retention member over an interior volume of the utensil tray to predictably retain or secure the items such as the serving utensils therein, and remove and use the utensils to serve food items in the cooking vessel as known in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761